Citation Nr: 1414451	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left hand carpel tunnel syndrome.

2.  Entitlement to service connection for left lower extremity causalgia, claimed as left heel ecchymosis.

3.  Entitlement to service connection for left heel spurs.

4.  Entitlement to service connection for lumbar spondylosis.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for diabetes, claimed as elevated blood sugar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to January 1981, and had subsequent periods of active duty for training (ACDUTRA) until May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this matter is currently with the RO in Montgomery, Alabama.

In February 2014, at a Board videoconference hearing, the Veteran provided testimony from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issues of service connection for left heel spurs, lumbar spondylosis, depression, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During the February 2014  Board hearing and prior to the promulgation of a decision by the Board, through the representative, the Veteran requested withdrawal of the appeal for service connection for left hand carpel tunnel syndrome.

2.  The Veteran sustained a left leg injury during a period of ACDUTRA in August 2004 that resulted in an ecchymosis on the left calf muscle.

3.   The Veteran has current left lower extremity causalgia.

4.  The Veteran's left lower extremity causalgia is related to service.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of service connection for left hand carpel tunnel syndrome have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for direct service connection for left lower extremity causalgia have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Left Hand Carpel Tunnel Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, during the February 2014 Board videoconference hearing, the Veteran, through her representative, stated that she wished to withdraw the appeal for service connection for left hand carpel tunnel syndrome; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  See February 2014 Board hearing transcript at 2.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for left hand carpel tunnel syndrome, and the issue is dismissed.

Duties to Notify and Assist
	
The claim of service connection for left lower extremity causalgia has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the Veteran's claim has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis for Left Lower Extremity Causalgia

The Veteran asserts that she sustained a left leg injury during ACDUTRA in August 2004 that resulted in an ecchymosis on the left calf muscle, and that residual symptoms have been continuous since the injury.  See May 2006 VA Form 21-526, Attachments 1 and 3; February 2014 Board hearing transcript at 47-48.  As residual symptoms including pain, swelling, immobility, and numbness have persisted since the ACDUTRA left leg injury, the Veteran contends that service connection is warranted for currently diagnosed left lower extremity causalgia.  See id., September 2008 VA Form 21-4138.  

Initially, the Board finds that the Veteran sustained a left leg injury during a period of ACDUTRA in August 2004 that resulted in an ecchymosis on the left calf muscle.  Service treatment records show treatment for an ecchymotic area on the left leg that developed while the Veteran was participating in an operational readiness exercise in August 2004.  The treatment note mentions pain in the left knee area and an ecchymotic area in the left calf muscle area.  A March 2005 Line of Duty Determination reflects that the injury occurred during an ACDUTRA period.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a currently diagnosed disability residual to the in-service left leg injury.  Service treatment records include an April 2005 diagnosis of causalgia of lower limb, "[status post] large hematoma 2004.  The narrative of the diagnosis describes frequent treatment for a "chronic" foot and leg problem that originated in August 2004.  Subsequent service treatment records note complaints of left leg numbness, tingling, pain, and swelling related to the August 2004 left leg injury; however, the causalgia diagnosis is not repeated.  See February 2005, March 2005, April 2005, June 2005, October 2005, November 2005, and February 2006 service treatment notes.  Similarly, private treatment notes describe left leg pain and left foot numbness, but do not include a diagnosis of causalgia.  See Dr. J.B. July 2005 letter; Dr. R.M. July 2006 note; Dr. M.V. August 2006 note.  However, as the Veteran has consistently reported the same symptoms since incurring the left leg injury, and the left lower extremity causalgia diagnosis has not been subsequently ruled out, the Board resolves all reasonable doubt in favor of the Veteran to find a current diagnosis of left lower extremity causalgia.

The Board finds that the evidence is at least in equipoise on whether the Veteran's left lower extremity causalgia is related to the August 2004 ACDUTRA injury.  The evidence weighing against a finding that left lower extremity causalgia is related to ACDUTRA includes the November 2004 medical report for the March 2005 Line of Duty (LOD) Determination.  The November 2004 service medical professional opines that the ecchymosis on the left calf was caused by a ruptured varicose vein, and that the ecchymotic area healed with no complications or sequalae.  However, this opinion is premised on reasoning that identifies left leg varicose veins as a pre-existing disability, and indicates that all symptoms of the August 2004 injury had resolved.  As such, the November 2004 medical opinion is that, in the absence of permanent worsening of the pre-existing left leg varicose veins, the August 2004 injury should be classified as "[Existed Prior To Service]-LOD Not Applicable."  

The Board notes that left leg varicose veins are not noted on service medical examinations from December 1991, February 1988, April 1984, or February 1980.  Although the Veteran stated that varicose veins developed after active duty service - estimating onset between 1985 and 1988 - there is no mention of varicosities in service treatment records until the August 2004 ACDUTRA injury, when the service medical professional noted a 15-year history of varicose veins.  The record does not reflect the etiology of the left leg varicose veins.

The Board also notes that other medical evidence is not consistent with the November 2004 service medical opinion that the symptoms of the August 2004 ACDUTRA injury healed with no complications.  Service treatment records show that the Veteran was issued support hose in February 2005 to assist with the residuals of the August 2004 injury.  Additional service treatment records from February 2005, March 2005, April 2005, June 2005, October 2005, November 2005, and February 2006 indicate recurring symptoms associated with the August 2004 injury, including left leg pain and numbness.  The Veteran testified that these symptoms began after the August 2004 injury and have been continuous since.  See February 2014 Board hearing transcript at 47-48.  Thus, even if the Board were to find that a left leg varicose vein disorder pre-existed service, the evidence supports finding that the disorder was permanently worsened by the August 2004 ACDUTRA injury.

On the other hand, causalgia was first diagnosed by a service medical professional in April 2005 after the Veteran presented with residual foot and leg pain from the August 2004 injury.  As noted above, the medical treatment history and the Veteran's testimony support a finding that symptoms including left leg pain and numbness have been continuous since the August 2004 injury.  In July 2005, 
Dr. J.B. opined that the length of time that symptoms of numbness localized to the heel and medial malleolus have persisted following a hematoma in the posterior compartment of the calf suggests that this is "likely to be a permanent residual" of the August 2004 injury.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred a left leg ecchymosis during ACDUTRA exercises in August 2004 and that current left lower extremity causalgia is related to the in-service injury.  As such, the criteria for direct service connection for causalgia under 3.303(a) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The appeal of service connection for left hand carpel tunnel syndrome is dismissed.

Service connection for left lower extremity causalgia is granted. 


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of service connection for left heel spurs, lumbar spondylosis, depression, and diabetes.  Specifically, VA examinations are required to fulfil VA's duty to assist the Veteran substantiate each of the service connection claims listed above.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

The Veteran has provided some competent evidence of a current disability or persistent or recurrent symptoms of a disability with respect to left heel spurs, lumbar spondylosis, depression, and diabetes.  The Veteran testified that the copy of an unmarked and undated service treatment note is associated with service examination in February 2006.  See February 2014 Board hearing transcript at 46.  The February 2006 note indicates depression symptoms, spinal spondylosis, and heel spurs.  An August 2005 letter from Dr. J.B. also reflects lumbar spondylosis.  The Veteran testified that she was diagnosed with diabetes in February 2007.  See id. at 4.

Regarding the relationship of these disabilities to service, the Veteran contends that each of the claimed disabilities is related to the August 2004 ACDUTRA injury.  See id. at 41, 42, 44.  Dr. J.B.'s August 2005 letter indicates that the lumbar spondylosis may be related to a "localized injury to a nerve twig going into the heel," but it is not clear whether Dr. J.B. is discussing the August 2004 ACDUTRA injury.  The depression symptoms, lumbar spondylosis, and heel spurs were each noted for the first time in the February 2006 service treatment note, but it is not clear whether any of these disabilities were being related to an injury that occurred in service.

The Veteran has not received VA examinations for the service connection claims for left heel spurs, lumbar spondylosis, depression or diabetes.  VA's duty to assist the Veteran substantiate each of the service connection claims listed above demands that examinations be provided for each of these claimed disabilities.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.

Accordingly, the issues of service connection for left heel spurs, lumbar spondylosis, depression, and diabetes are REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA medical treatment she has received for left heel spurs, lumbar spondylosis, depression, and diabetes.  After securing the necessary releases, obtain any records that have not been previously secured and associate them with the record.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and representative should also be informed of the negative results and be given opportunity to secure the records.

2.  After associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate medical examination(s) for left heel spurs, lumbar spondylosis, depression, and diabetes.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current disability had its onset during service, to include periods of ACDUTRA, or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  For purpose of providing the requested opinions, the VA examiner should address whether any of the diagnosed disorders are as likely as not related to the August 2004 ACDUTRA injury that resulted in an ecchymosis on the left leg.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


